                                                                             86'&6'1<
                                                                             '2&80(17
                                                                             (/(&7521,&$//<),/('
UNITED STATES DISTRICT COURT                                                 '2& BBBBBBBBBBBBBBBBB
SOUTHERN DISTRICT OF NEW YORK                                                '$7(),/('05/07/2019
                                                                              
 - - - - - - - - - - - - - - - - - -- ---- - - - - - - - - - - - - - -   X
DAVID LAPA, on behalf of himself , all
others similarly situated , and the
general public ,

                             Plaintiff ,
                                                                             No . 18 Civ . 7403 (JFK)
          -against-                                                               OPINION & ORDER

MASSAGE ENVY FRANCHISING , LLC ,

                             Defendant .

 -------------- -----------------------                                  X
APPEARANCES
FOR PLAINTIFF DAVID LAPA
     Jason Frederick Lowe
     LAW OFFICES OF JASON LOWE
     Yecheskel Menashe
     MENASHE & ASSOCIATES LLP
     Ishan Dave
     DEREK SMITH LAW GROUP , PLLC

FOR DEFENDANT MASSAGE ENVY FRANCHISING , LLC
     Indraneel Sur
     Kahn A . Scolnick
     GIBSON , DUNN , & CRQTCHER LLP
     Luanne Sacks
     SACKS , RICKETTS & CASE , LLP

JOHN F. KEENAN, United States District Judge:

          Before the Court is Defendant Massage Envy Franchising ,

LLC ' s    ( " MEF " or " Defendant " ) motion to transfer this case

pursuant to 28 U. S . C . § 1404(a) .                           For the reasons below ,

Defendant ' s motion is granted .

                                                I. Background

                                           A. Factual Background


                                                            1
          Plaintiff David Lapa ("Lapa" or "Plaintiff" ) is an

individual residing in Rockland County, New York .                      (Compl . 1 11 . )

MEF is a Delaware company wi th its principle place of business

in Arizona .     (Id .    ~   12 . )     MEF monitors , regulates , controls , and

directs a nation-w i de chain of Massage Envy "clinics " that

provide " massage and spa services . "                 (Id . 11 12, 19 . )      It

allegedly has over 1 , 000 such clinics across the country and

over 1 . 65 million members .              (Id . 1 19 . )

          On or around October 12 , 2011 , Lapa bought a membership at

a Massage Envy clini c in Nanuet , New York .                  (Id . 1 16 . )        He

signed the standardized Membership Agreement which provided for

a twelve - month initial membership followed by an automatic

renewal at $59 per month " unt i l his membership was cancelled ."

(Id . )     In or around March 2018 , Lapa alleges that MEF

unilaterally i ncreased his monthly membership fee to $70 without

informi ng him .         (Id . 1 17 . )     Lapa failed to not i ce the increase

s i nce " it was a recurring charge" and the increase was " small ,"

allowing MEF to charge Lapa $70 fou r t imes for a total

overcharge of $ 4 4 .          (Id . )    Lapa alleges this increase was " part

of a concerted plan to extract as much money from [MEF' s)

captive membershi p base as possible ." (Id . 1 25 . )                   This practice

has allegedly affected "[m] illions of individuals . "                       (Id .    ~   28 . )

                                   B. Procedural Background




                                                 2
     On August 15 , 2018, Lapa brought this action on behalf of

himself and a class of " all persons in New York who , within the

applicable statute of limitations preceding the filing of this

action.      . were or are presently enrolled in a Massage Envy

membership and whose monthly membership fee was increased above

the amount stated in their Membership Agreement ." (Id .             <JI   29 . )

Lapa alleges claims for (1) unfair and deceptive business

practi ces in violation of N.Y . Gen . Bus . L .    §    349 ;   (2) fa l se

advertising in violation of N. Y. Gen . Bus . L . § 350 ;          (3)

negligent misrepresentation ;     (4) intentional misrepresentation

and fraud; and (5) restitution.          Though these claims all sound

in state law, Lapa alleges this Court has jurisdiction pursuant

to the Class Action Fairness Act because "the matter in

controversy exceeds the sum or value of $5 , 000 , 000 , exclusive of

interests and costs," and at least one member of the class is a

citizen of a state different from Defendant ' s state . See 28

U.S.C. § 1332(d) (2) (A) .

     On February 6 , 2019 , Defendant filed this motion to

transfer .

                             II. Legal Standard

     28 U. S . C . § 1404(a) states that "[f]or the convenience of

parties and witnesses , in the interest of justice , a district

court may transfer any civil action to any other district or

division where it might have been brought . "           Deciding a§

                                     3
1404(a) mot i on t hus " requires a two-part inquiry :             fi r s t ,

whether the action to be transferred might have been brought in

the transfe r ee court ; and second , wh eth er considering the

convenience of the parties and witnesses , and the interest of

justice , a transfer is appropriate ." AGCS Marine Ins . Co . v .

Associated Gas        &   Oil Co . , Ltd ., 775 F . Su pp . 2d 640 ,   645

(S . D. N. Y. 2011)       (quoting Fuji Photo Film Co ., Ltd . v . Lexar

Media Inc . , 415 F . Supp . 2d 370 , 373 (S . D. N. Y. 2006)) .

      As to the first inquiry, an " act i on ' might have been

brough t ' in another forum if venue wou l d have been proper there

and the defendants would have been amenable to personal

jurisdiction in the transferee forum when the action was

initiated ." Lihuan Wang v . Phoenix Satellite Television US ,

Inc . , No . 13 Civ . 218 (PKC) , 2014 WL 116220 , at *2 (S . D. N.Y.

Jan . 13 , 2014)      (citing Hoffman v . Blaski , 363 U. S . 335 , 344

(1960)) .    As to t h e second inqu iry , distr ict courts possess

broad discretion when deciding if transfer is appropr iate and

consider, among other things , "(l) the plaintiff' s choice of

forum ,   (2) the convenience of witnesses,            (3) the l ocation of

relevant documents and the rel at i ve ease of access to sources of

proof,    (4) the convenience of the parties ,            (5) the locus of

operative facts ,          (6) the availability of process to compel the

attendance of unwilling witnesses ,             [and] (7) the relative means

of the parties . " Gottlieb v . SEC, 723 F . App ' x 17 , 19 (2d Cir .

                                            4
2018)     (summary order)    (quoting D.H . Blair     &   Co . , Inc . v .

Gottdiener , 462 F.3d 95 , 106-07 (2d Cir . 2006)) ; see also N.Y .

Marine    &   Gen . Ins . Co . v. Lafarge N. Arn ., Inc., 599 F.3d 102 ,

112 (2d Cir . 2010) .       District co u rts also rout i nely cons i der

each district ' s "familiarity wit h governing law" and "trial

efficiency and the interest of justice. " See , e . g ., Khankhanian

v . Khanian, No. 16 Civ . 8396 , 2017 WL 1314124 , at *5 (S . D. N. Y.

Apr . 6 , 2017); Everlast Wor l d ' s Boxing Headquarters Corp . v .

Ringside , Inc ., 928 F . Supp . 2d 735 , 7 43 (S .D . N. Y. 2013) ;

Kreinberg v . Dow Chem . Co . , 496 F . Supp . 2d 329 , 330 (S . D.N. Y.

2007) .       The burden rests on the moving party to make a "clear

and convi ncing" showing that the balance of these factors favors

their choice of forum . N. Y. Marine , 599 F . 3d at 113-14 .

                                 III. Discussion

        Defendant argues that this case should be transferred to

the Northern District of California where Baerbal McKinney-

Drobnis v . Massage Envy Franchising , LLC , No. 1 6-cv-6450 (N . D.

Cal. , filed Nov. 4 , 2016)       ( " McKinney") , "a nationwide class

action based on nearly identical facts and legal theories[ ,] has

been pending for more than two years " before Judge Maxine

Chesney .      (Mem . of L . in Supp . of Def .' s Mot . to Transfer at 1 ,

ECF . No . 28 (filed Feb . 6 , 2019)         [hereinafter "Mem."] . )

        As Lapa does not dispute that this action might have been

brought in the Northern District of California, the only

                                         5
remaining question i s whether transfer is appropri ate g i ven the

above - mentioned factors . Khan khanian , 2017 WL 131412 4 , a t *5 .

             A. Trial Efficiency     &   the Interest of Justice

     Defendant argues t hat this action is s u bstanti ally s i milar

to McKinn ey as both bri n g putative c l ass actions against MEF for

its alleged practice of unilaterally increas i ng monthly

membership fees .   (Mem . at 2-3, 6 . )     " [T ] he Second Circuit has

held that ' [t]here is a strong policy favoring the litigation of

related claims in the same tribunal in order that pretrial

discovery can be conducted more efficiently, duplicitous

litigation can be avoided , thereby saving time and expense for

both part ies and witnesses , and inconsistent results can be

avoided .'" Goggins v . Alliance Capital Mgmt ., L . P . , 279 F . Supp .

2d 228 , 234 (S . D. N. Y. 2003)   (quoting Wyndham Assocs . v .

Bintliff , 398 F . 2d 614 , 618 (2d Cir . 1968)) ; see also Forjon e v .

California , 425 F . App ' x 73 , 74 - 75 (2d Cir . 2011)    (affirming a

d i strict cour t ' s order to transfer an action to a district with

a pending action brought by several of the same plaintiffs

aga i nst several of t h e same defendants and involving

substantial ly similar claims as " hear i ng the two actions in the

same district [is ] mo r e efficient and convenient for both the

court and the parties and [mi nimizes ] the risk of reachi ng

inconsistent results . ") ; Cain v . Twitter , Inc . , No . 17 Civ . 122

 (PAC) , 2017 WL 1489220 , at *3- 4 (S . D. N. Y. Apr . 25 , 20 1 7)

                                         6
(transferring an action to another district where there was a

pending action with "significant factual and legal overlap") .

This factor alone "may be determinative." In re Anadarko , No . 10

Civ . 4905 (PGG) , No . 10 Civ . 5894 (PGG) , 2012 WL 12894796 , at

*10 (S .D.N . Y. Mar . 19 , 2012)   (quoting Williams v . City of New

York , No. 03 Civ . 5342 (RWS) , 2006 WL 399456 , at *3 (S . D. N.Y

Feb . 21, 2006)    (collecting cases)) ; see also Cain , 2017 WL

1489220 , at *3.

     The Court has reviewed the complaints in both actions and

finds them to be related and substantially similar .         Both name

t he same sole defendant , both involve MEF's alleged practice of

unilaterally changing members ' monthly payments , and raise

nearly identical issues of fact and law .       (Compare Compl .   ~~   1-

38 , with Arn . Compl . 1~ 1 - 34 , Baerbal McKinney-Drobnis v . Massage

Envy Franchising, LLC, No . 16-cv-6450 (N.D. Cal. Apr. 28 , 2017) ,

ECF No. 60 [hereinafter " McKinney Compl . "] . )     Indeed, as

Defendant points out , Lapa ' s comp l aint extensively copies the

McKinney complaint word-for-word, differing primarily to explain

Plaintiff-specific facts , assert claims under New York law, and

limit its class members to New York .       (Compare Compl . 1~ 1-4 , 12 ,

20-28 , 32 , 36 , with McKinney Compl . 11 1 - 4, 15, 18 - 25, 27, 31 . )

Notably , Lapa ' s complaint lists "questions of law and fact" that

are identical save a single question which Lapa omitted .

(Compare Compl . 1 36 , with McKinney Compl . 1 31 . }     Given the

                                      7
overwhelming similarity between t hi s action and McKinney, that

McKinney has already proceeded to the point of an imminent

settlement (Declaration of Luanne Sacks at 2 , ECF No . 33 (filed

Feb . 6 , 2019) ; Letter of April 19 , 2019 at 1 , ECF No . 34 (filed

Apr . 19 , 2019)), that Lapa is a McKinney c l ass member (McKinney

Compl .   t 26), and that there might otherwise be inconsistent
r esults , the Court finds that trial eff i ciency and the interest

of justice clearly weigh strongly in favor of transfer .

                        B. Co nv e nience o f the Witnesses

        " Courts typically regard the convenience of the witnesses

as the most important factor in considering a§ 1404(a) motion

to transfer ." Whitehaus Col l ect ion v. Barclay Prods . , Ltd ., No.

11 Civ . 217 (LBS) , 2011 WL 4036097 , at *4 (S . D.N. Y. Aug . 29 ,

2011)     (quoting Herbert Ltd. P ' ship v . Elec . Arts Inc., 325 F .

Supp . 2d 282 , 286 (S . D. N. Y. 2004)      (collecting cases)) .   When

evaluating this factor the "Court must consider the materiality ,

nature , and quality of each witness , not merely the number of

witnesses in each district. " Tlapanco v . Elges , 207 F . Supp . 3d

324 , 329 (S . D. N. Y. 20 1 6) .   The moving party " must provide the

court with a det ailed list of probable witnesses who will be

inconvenienced if required to testify in the current forum ."

Kiss My Face Corp . v . Bunting, No . 02 - CV- 2645 (RCC) , 2003 WL

22244587 , at *2 (S . D. N. Y. Sept . 30 , 2003)     (collecting cases) .




                                         8
     The list of potentially inconvenienced wit nesses that

Defendant provides names several high-level MEF officers , all of

whom work and reside in Arizona .       (Deel . of Melanie Hansen 1 5 ,

ECF No . 30 (filed Feb . 6, 2019) . )    MEF argues that (1) not

transferring this case would require these witnesses "to testify

(at least) twice and on opposite coasts-which would be

burdensome [and] inconvenient ," and (2) it is much more

convenient for the witnesses to travel from Arizona to

California than to New York .    (Mem. at 9.)      To minimize any

inconvenience to Lapa, MEF agrees to depose him and any other

New York-based witnesses in New York .       (Id . at 10 . )

     Transferring this action to the same district as McKinney

would allow the identifi ed witnesses the opportunity to combine

necessary trips and testimony re l ating to both actions, rather

than having to make separate trips to California and New York .

As these witnesses are the very people who made the alleged plan

to unilaterally increase prices , they are extremely material to

the case.   Even if, as Lapa asserts, Defendants could not avoid

making multiple separate tri ps , since the cases are at such

different stages (Pl . ' s Opp . to Def .' s Mot . to Transfer at 11 ,

ECF No . 24 (filed January 4, 2019)       [hereinafter "Opp."]),

Arizona is far closer to the Northern District of California

than it is to the Southern District of New York, considerably

decreasing their travel time and costs .        Defendant ' s offer to

                                    9
depose Lapa and any other New York- based witness in New York

also minimizes the Plaintiff-side inconvenience.          In any case,

the materiality of their witnesses is comparatively limited as

they will have little insight into how the alleged policy was

made and who is liable .     Accordingly, since transfer would

result in little-if any-inconvenience to Lapa while making the

venue substantially more convenient for the Defendant , this

factor weighs in favor of transfer . See Rindfleisch v. Gentiva

Health Sys . , Inc . , 752 F. Supp. 2d 246 , 258 (E . D. N. Y. 2010) .

                       C. Convenience of the Parties

         "The convenience of the parties favors transfer when

transfer would increase convenience to the moving party without

generally increasing the inconvenience to the non- movant."

Sentegra, LLC v . ASUS Computer Int ' l, 15 Civ . 3768 (GHW), 2016

WL 3093988, at *4 (S . D. N. Y. June 1 , 2016)   (quoting Liberty Mut .

Ins. Co . v . Fairbanks Co . , 17 F . Supp . 3d 385, 399 (S . D.N.Y .

2014)).

         Here , Defendant argues that requiring its witnesses-all of

whom are senior executives at MEF-to undergo additional travel

to a separate district would disrupt its business.          (Mem. at 9 . )

Lapa raises several arguments in response which, in sum,

essentially state that because MEF acted in New York, it should

have to face the consequences of litigating here .         (Opp . at 13-

15 . )   While the Court is sympathetic to this argument, it is

                                    10
largely irrelevant to this factor.             Here, Defendant's business

would be disrupted by having to litigate two separate actions on

different coasts .           By contrast , Lapa and any of his class

members can be deposed in New York which, as Lapa himself has

argued, minimizes the inconvenience to them .           (Opp . at 14 (citing

Arn. Eagle Outfitters, Inc . v . Tala Bros . Corp . , 457 F . Supp. 2d

474 , 478 (S . D. N. Y. 2006)).       Indeed, it is exceedingly likely

that even if the case were transferred, none of them would have

to travel to California at all .           Accordingly, this factor weighs

in favor of transfer. Sentegra, 2016 WL 3093988, at *4 .

                         D. The Locus of Operative Facts

         "The locus of operative facts is a primary factor in

determining whether to transfer venue . " Tlapanco , 207 F . Supp .

3d at 331 (quoting Steck v . Santander Consumer USA Holdings

Inc . , No . 14 - CV- 6942 (JPO) , 2015 WL 3767445, at *6 (S.D . N. Y.

June 17, 2015)) .        The locus is the place where the "acts or

omissions for which [d]efendants could be held liable occurred . "

Id .    (quoting Solar v . Annetts , 707 F . Supp . 2d 437 , 442

(S . D. N. Y. 2010)) .       Here , the damages for which Lapa alleges

Defendant is liable arise from Defendant's "concerted plan" to

unilaterally raise monthly membership dues nationwide .            (Compl .

~~     17 , 24 , 25 , 28.)     Thus, the locus of operative facts is in

Arizona, where Defendant made the decisions that resulted in

that plan . Cain , 2017 WL 1489220 at *4          (finding the locus of

                                          11
operative facts to be the office where defendant company made

the decisions central to plaintiffs' complaint) ; Compl .         ~   12

(alleging Defendant ' s principal place of business is in

Arizona) ; Opp . at 11 - 12 (alleging that Defendant ' s headquarters

is in Arizona , that it contemplates calling witnesses from that

headquarters, and t hat the bulk of relevant documents and

information in this action are in Arizona) .          Since the locus of

operative facts is in neither the district where Lapa brought

this case nor the transfer district, this factor is neutral .

                         E. Location of the Documents

      As both parties concede , the location of documents is given

little weight and i s mostly neutral in today ' s world of

widespread electroni c document production . Tlapanco, 207 F .

Supp . 3d at 330-31 ; see also Mem . at 11 (citing Khankhanian,

2017 WL 1314124 , a t *6) ; Opp . at 12-13 (collecting cases) .

Given this reality, this factor is neutral .

                       F. Plaintiff's Choice of Forum

      A "plaintiff's choice of forum is pres umptively entitled to

substantial deference . ll Gross v . British Broad. Corp ., 386 F . 3d

224 , 230 (2d Cir . 2004) .        However , "the weight afforded to a

plaintiff's choice is diminis h ed ' where the operative facts lack

a meaningful connection to the [chosen] forum .'" Rosen v . Ritz -

Carlton Hotel Co . LLC , No . 1 4-cv-1385 (RJS) , 2015 WL 64736, at

*2 (S . D. N. Y. Jan . 5 , 2015)    (quoting GlaxoSmithKline Biologicals,

                                        12
S . A . v . Hospira Worldwide , Inc ., No . 14 - CV- 1395 (PKC) , 2013 WL

22 4 4315 , at *3 (S . D. N . Y. May 2 1, 2013)) .       As discu ssed above ,

t he operative facts in t his case too k place in Arizona , not in

New York .     Since they l ack any meaningful connection to the

Sou t h e rn Dist r ict o f New York , Lapa ' s c h oice of forum is not

entitled t o substantial d eference . Rosen , 2015 WL 64736 , at *2 ;

Khan khanian , 2017 WL 131 4 1 24 , at *6 .

                          G. Relative Means of the Parties

      " Where dispari t y exists between the parties , such as an

i ndi vidual p laintiff s u i n g a large co r po r ation , the relative

means of the parties may be con sidered ." Cain , 2017 WL 1489220

at *5 (quot ing Berman v . Informi x Corp . , 30 F . Su pp . 2d 653 , 659

(S . D. N. Y. 1 998)) .    " A party argu ing for or against transfer on

t he se g r ound s must offer documentation to show t h at tran sfer

wou ld be undul y burd ensome to his finances . " Dickerson v .

Novart i s Co r p . , 3 1 5 F . R . D. 1 8 , 31 (S . D. N. Y. 2016)   (qu oting

Seltzer v . Omni Hot els , No . 09 - cv- 9115 (BSJ) (JCF) , 2010 WL

3910597 , at * 5 (S . D. N. Y. Sept . 30 , 2010)) .

      Here , t h ere is no ques t ion that Lapa , an individual , is of

more limited means than Defendant , a corporation .                   Lapa ' s enti r e

argume n t on t h i s i ssue , however , is that he " is an indiv idual

who wi l l incur significantly greater litigation expenses and

attorney ' s fees if t hey are unable to litigate this matter in

their h ome state of New York ." (Opp . at 15 . )              Similarly,

                                           13
Defen dant contends that it met its burden by showing that

" requi ring the pertinent MEF witnesses to testify in this action

and in the McKinney Action would be burdensome , inconvenient ,

and disruptive . "    (Repl y i n Supp . of Def .' s Mot . to Transfer at

9 , ECF No . 32 (filed Feb . 6 , 2019) . )   These assertions are both

insufficient to show that transfer would be unduly burdensome .

See Dickerson , 315 F .R . D. at 31 (finding plaintiff's contention

that her " litigation costs will increase substantially" if this

case is transferred from her home forum "due to increased travel

costs for her " attorneys , experts , and witnesses to be

insufficient to show transfer wo u ld be undul y burdensome) ;

Wechsler v . Macke Int ' l Trade , Inc . , No . 99 Civ . 5725 (AGS) ,

1999 WL 1261251 , at *8 (S . D. N . Y. Dec . 27 , 1999)   (finding

plaintiff's assertion that their means are " extremely limited"

to be insufficient to show transfer would be unduly burdensome) .

This factor , thus , weighs slightly against transfer .

        H. Ability to Compel Attendance of Unwilling Witnesses

     Neither party asserts that any witnesses would be unwilling

to testify in either forum and , thus , "the availability of

process to compel test imony is irrelevant to [this] transfer

analysis . " Sentegra , 2016 WL 3093988 , at *6 (quoting Rosen , 20 1 5

WL 64736 , at *4) .    Accordingly , this factor is neutral . Id .

                I. Forum' s Familiarity with Governing Law




                                      14
            "In federal court, familiarity with the governing law is

generally given little weight when considering transfer of

venue . " Cain , 2017 WL 1489220 at* 5 (quoting Royal & Sun

Alliance Ins ., PLC v . Nippon Express USA , Inc ., 202 F . Supp . 3d

399 , 410 (S . D. N. Y. 2016)) .     When , h owever , t h e s u it is premised

on state law , this factor becomes more important . Rosen , 2015 WL

64736 , at *5 (citing NBA Props ., Inc . v . Salvino , Inc . , No . 99 -

CV- 11799 (AGS) , 2000 WL 323257 , at *9 (S . D. N. Y. Mar . 27 , 2000)) .

            Here , Lapa ' s asserted claims appear to arise under New York

law .        Al l c l a i ms , however , are common enough that the Northern

Distri ct of California has had ample experience adjudicating

them, often in the context of a putative class action . See ,

~       '    Zaragoza v . Apple Inc . , No . 18-cv-6139- PJH, 2019 WL

11711 61 (N . D. Cal . Mar . 13 , 2019)       (resol ving a motion to dismiss

in a c l ass action with claims arising under N. Y. Gen . Bus . L . §§ ·

349 & 350) ; Strumlauf v . Starbucks Corp ., No . 16-cv- 1306- YGR ,

201 8 WL 306715 (N . D. Cal . Jan . 5 , 20 1 8)     (resolving a motion for

summary judgment in a class action with c l aims ari sing under

N. Y. Gen . Bus . L . §§ 349 & 350) ; see also I n re Apple & AT&T

i Pad Unlimited Data Plan Li t ig . , 802 F . Supp . 2d 1070 (N . D. Cal .

2011)        (applying New York ' s negligent misrepresentation law in a

mot i on to dismiss) ; RSI Corp . v . Int' l Bus . Machs . Corp . , No .

5 : 08-cv-3414 RMW (RS) , 2009 WL 605837          (N . D. Cal . Mar . 9 , 2009)

(applying New York ' s i ntentional misrepresentation and fraud law

                                         15
in a motion to dismiss) .   This Court, thus, has little doubt

that Judge Chesney is more than qualified to apply New York law

to this case.   Accordingly, this factor weighs only slightly

against transfer.

                               Concl usion

      For the reasons above,    (1) trial efficiency and the

interest of justice weigh strongly in favor of transfer,       ( 2)

convenience of the witnesses and parties weigh in favor of

transfer,   (3) the relative means of the parties and the forum's

familiarity with governing law weigh slightly against transfer ,

and (4) all other factors are neutral .      This Court, thus , finds

that transfer to the Northern District of California is

appropriate.

      Defendant's motion to transfer venue is, thus, GRANTED.

The Clerk of Court is respectfully directed to terminate the

motion docketed at ECF No . 27, transfer this case to the

Northern District of California, and close this case .

SO ORDERED .

Dated :     New York , New York
                                   lrt~l~~
            May 7,    2019
                                  u~           John F . Keenan
                                        United States District Judge




                                   16
